United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2211
                        ___________________________

                 Flory Vasquez-Vasquez; Greidy Lopez-Vasquez

                            lllllllllllllllllllllPetitioners

                                          v.

             William P. Barr, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                           Submitted: January 28, 2020
                             Filed: January 31, 2020
                                  [Unpublished]
                                 ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Guatemalan citizen Flory Vasquez-Vasquez, individually and on behalf of her
minor daughter Greidy Lopez-Vasquez, petitions for review of an order of the Board
of Immigration Appeals, which dismissed her appeal from the decision of an
immigration judge (IJ) denying her asylum, withholding of removal, and protection
under the Convention Against Torture (CAT).1

       We conclude that substantial evidence supports the agency’s determination that
Vasquez-Vasquez was not entitled to asylum because she did not establish past
persecution or a well-founded fear of future persecution on account of a protected
ground. See Mayorga-Rosa v. Sessions, 888 F.3d 379, 381, 383 (8th Cir. 2018)
(discussing the asylum requirements); Garcia-Milian v. Lynch, 825 F.3d 943, 945
(8th Cir. 2016) (explaining the standard of review). Substantial evidence also
supports the agency’s conclusion that Vasquez-Vasquez was not eligible for
withholding of removal and CAT relief. See Guled v. Mukasey, 515 F.3d 872, 881-82
(8th Cir. 2008) (concluding that an alien who does not meet the standard for asylum
cannot meet the more rigorous clear probability standard for withholding of removal);
Wijono v. Gonzales, 439 F.3d 868, 874 (8th Cir. 2006) (concluding that the denial of
asylum and withholding of removal dictates the same outcome on a CAT claim when
the claims are based on the same underlying facts).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
        Because Greidy’s asylum application is derivative of her mother’s, all
subsequent references are to Vasquez-Vasquez. See 8 U.S.C. § 1158(b)(3)(A)
(stating that a child also may be granted asylum if the accompanying principal alien
was granted asylum).

                                         -2-